 


115 HRES 422 EH: A resolution urging adherence to the “one country, two systems” policy as prescribed in the Joint Declaration between the Government of the United Kingdom of Great Britain and the Government of the People’s Republic of China on the Question of Hong Kong.
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 422 
In the House of Representatives, U. S.,

November 1, 2017
 
RESOLUTION 
A resolution urging adherence to the one country, two systems policy as prescribed in the Joint Declaration between the Government of the United Kingdom of Great Britain and the Government of the People’s Republic of China on the Question of Hong Kong. 
 

Whereas the People’s Republic of China assumed the exercise of sovereignty over the Hong Kong Special Administrative Region 20 years ago, on July 1, 1997; Whereas the Joint Declaration between the Government of the United Kingdom of Great Britain and the Government of the People’s Republic of China on the Question of the Hong Kong (in this resolution referred to as the Joint Declaration) required China’s National People’s Congress (NPC) to pass the Basic Law of the Hong Kong Special Administrative Region of the People’s Republic of China (in this resolution referred to as the Basic Law) consistent with the obligations contained in the Joint Declaration, which was approved by the NPC on April 4, 1990;
Whereas relations between the United States and Hong Kong are fundamentally based upon the continued maintenance of the one country, two systems policy stipulated in the United States-Hong Kong Policy Act of 1992 (Public Law 102–383; 22 U.S.C. 5701 et seq.) and established by the Joint Declaration; Whereas under the one country, two systems policy established by the Joint Declaration, Hong Kong will enjoy a high degree of autonomy except in foreign and defense affairs and will be vested with executive, legislative and independent judicial power including that of final adjudication; 
Whereas Hong Kong’s autonomy under the one country, two systems policy, as demonstrated by its highly developed rule of law, independent judiciary, and respect for the rights of individuals, has continued to make Hong Kong the preferred residence for over 85,000 United States citizens, and at least 1,400 United States businesses operate in Hong Kong; Whereas the Joint Declaration and the Basic Law declare that the lifestyle and social and economic systems in Hong Kong will remain unchanged for 50 years after the 1997 reversion; 
Whereas the Basic Law guarantees Hong Kong residents the freedoms of speech, press, publication, association, assembly, demonstration, religious belief and activity, academic research, and the rights to form unions and to strike, among others; Whereas the Basic Law also guarantees Hong Kong residents the right to vote and to stand for election; 
Whereas although the Basic Law states that the ultimate aim is the selection of the Chief Executive by universal suffrage upon nomination by a broadly representative nominating committee in accordance with democratic procedures, the actual process for nominating eligible Chief Executive candidates remains heavily influenced by the Government of China; Whereas widespread frustration with the lack of progress toward a democratic selection of candidates for Chief Executive provoked large-scale public demonstrations in late 2014, popularly known as the Umbrella Movement, that involved hundreds of thousands of demonstrators and the occupation of certain public spaces for as long as 79 days; 
Whereas, although Hong Kong continues to enjoy high levels of economic freedom and judicial independence, certain recent actions by the Government of China are inconsistent with its stated commitments to Hong Kong’s high degree of autonomy and the preservation of the rule of law; Whereas international press reported that from October through December 2015, four employees of Mighty Current publishing house and its affiliated bookstore, Causeway Bay Books, a Hong Kong seller of publications critical of Chinese leadership, disappeared under suspicious circumstances from Hong Kong, Thailand, and mainland China, in potentially the most serious breach of the one country, two systems policy since 1997, which has had a chilling effect on the freedoms of speech and publication in Hong Kong;
Whereas international press reported that— (1)Gui Minhai, a Swedish citizen and the co-owner of Mighty Current, was last seen in Thailand in October 2015; 
(2)The general manager of Mighty Current, Lui Bo, and the business manager, Cheung Jiping, disappeared while on a visit to mainland China around October 2015; and (3)Lee Bo, who holds British and Chinese citizenship and is a permanent resident of Hong Kong, disappeared from Hong Kong on December 30, 2015; 
Whereas Mr. Lui, Mr. Cheung, and Mr. Lee each briefly returned to Hong Kong in March 2016 to ask Hong Kong police to drop their missing persons’ cases before immediately returning to mainland China; Whereas Lam Wing Kee, another Causeway Bay Books bookseller, testified before the Congressional-Executive Commission on China that he was detained by officials in Shenzhen, China on October 24, 2015, moved to a detention facility more than 1,300 miles away, and held incommunicado and subjected to endless interrogation for seven and half months, during which he was forced to produce multiple, coerced confessions of selling books illegally; 
Whereas on November 7, 2016, while the Hong Kong High Court was considering its final ruling to determine if the oaths sworn by certain Legislative Council candidates were in accordance with Article 104 of the Basic Law, the Standing Committee of the NPC issued its own interpretation of Article 104 of the Basic Law in an attempt to foreclose the opportunity for the legislators-elect to retake their oaths and assume office; Whereas that interpretation of Article 104 by the Standing Committee of the NPC represented the first time it had issued such an interpretation while a Hong Kong judge was deliberating on the case in question and only the second time it had done so in the absence of a request from Hong Kong authorities; 
Whereas according to the Hong Kong Bar Association, that preemptive interpretation was unnecessary and inappropriate and created the impression that the [Standing Committee] is effectively legislating for Hong Kong, thereby casting doubts on the commitment of the Central People’s Government to abide by the principles of one country, two systems; Whereas on November 15, 2016, the High Court ruled that the oaths taken by Yau Wai-ching and Baggio Leung Chung-hang were invalid, and barred the two from serving as members of the Legislative Council;
Whereas on December 16, 2016, then Chief Executive Leung Chun-ying and Secretary of Justice Rimsky Yuen Kwok-keung filed for judicial review of the oaths taken by Lau Sui-lai, Nathan Law, Leung Kwok-hung, and Edward Yiu Chung-yim; Whereas on July 14, 2017, the High Court ruled that the oaths taken by Lau Sui-lai, Nathan Law, Leung Kwok-hung, and Edward Yiu Chung-yim were invalid and barred the four of them from serving as members of the Legislative Council;
Whereas in August 2017, the Hong Kong Government appealed the original sentences of three Umbrella Movement leaders, Joshua Wong, Nathan Law, and Alex Chow and asked for prison time after they had already completed their previous community service sentences; Whereas the Hong Kong Court of Appeal subsequently imposed prison sentences on Joshua Wong, Nathan Law, and Alex Chow of 6, 7, and 8 months respectively, which effectively bars them from running for political office for 5 years; and
Whereas these developments have called into question Hong Kong’s highly developed rule of law, independent judiciary, and respect for individual rights, which are fundamental to its way of life and economic prosperity: Now, therefore, be it  That the House of Representatives— 
(1)recognizes, consistent with the United States-Hong Kong Policy Act of 1992, that— (A)Hong Kong continues to play an important role in today’s regional and world economy, with strong economic, cultural, and other ties to the United States; 
(B)respect for civil liberties, open markets, rule of law, and judicial independence are all integral aspects of Hong Kong’s lifestyle and social and economic systems; and (C)the authority of the United States Government to treat Hong Kong as a non-sovereign entity distinct from China, for the purposes of United States laws relating to trade, finance, transportation, economic and cultural exchange, travel, law enforcement cooperation, export controls, and other matters, depends on Hong Kong remaining sufficiently autonomous; and 
(2)urges adherence to the one country, two systems policy established by the Joint Declaration and the Basic Law with respect to— (A)Hong Kong’s exercise of a high degree of autonomy; 
(B)its enjoyment of executive, legislative, and independent judicial power; and (C)the robust protection of the fundamental rights of Hong Kong residents guaranteed by Chapter III of the Basic Law. 
 
Karen L. Haas,Clerk.
